[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 11-12839                ELEVENTH CIRCUIT
                           Non-Argument Calendar            DECEMBER 8, 2011
                         ________________________               JOHN LEY
                                                                 CLERK
                     D.C. Docket No. 1:10-cv-23613-RLD



ANITA GRAY,
for Johntrae Whymss,
Social Security No.: xxx-xx-1300,



                                                 Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 8, 2011)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.
PER CURIAM:

       Anita Gray appeals the administrative law judge’s (ALJ) denial of

Supplemental Security Income (SSI) benefits for her son Johntrae Whymss. After

a review of the record, we affirm.

                                               I.

       Gray applied for SSI benefits on June 13, 2005, claiming that her son was

disabled due to asthma, depression, attention deficit hyperactivity disorder,

borderline intellectual functioning, and intermittent explosive disorder. The

Commissioner of Social Security (Commissioner) denied benefits initially and

upon reconsideration. Following a hearing, at which Gray testified, the ALJ

upheld the Commissioner’s decision because Whymss did not meet or exceed

Listing 112.05(D). Gray’s appeal of the ALJ’s decision was denied.

       Gray then filed suit in the district court, which affirmed the Commissioner’s

decision.1 This is Gray’s appeal.

                                               II.

       We review the ALJ’s decision to determine whether it is supported by



       1
          Gray did not argue before the district court that the ALJ erred by finding (1) her son
was noncompliant with his medications, or (2) her testimony lacked credibility. Therefore, we
will not consider these arguments here. Crawford v. Comm’r of Social Security, 363 F.3d 1155,
1161 (11th Cir. 2004).

                                                2
substantial evidence and whether the ALJ applied proper legal standards.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004).

Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion. Id. We may

not reweigh the evidence and decide the facts anew; rather, we must defer to the

ALJ’s decision if it is supported by substantial evidence even though the evidence

may preponderate against it. Id. at 1158-59.

                                         III.

      Gray argues that (1) the ALJ erred by not considering whether Whymss

presumptively met Listing 112.05D for mental retardation; and (2) substantial

evidence did not support a finding that Whymss failed to meet that Listing.

      An individual under the age of 18 is considered disabled if he has a

“medically determinable physical or mental impairment, which results in marked

and severe functional limitations, and which can be expected to result in death or

that has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The ALJ follows this three-step

evaluation process to determine whether a child is disabled: First, the ALJ must

determine whether the child is engaged in substantial and gainful activity. 20

C.F.R. § 416.924(a). Second, if the child is not engaged in substantial and gainful

                                          3
activity, the ALJ must determine whether the child has an impairment or

combination of impairments that is severe. Id. Finally, at step three, the ALJ must

determine whether the child’s impairment meets, medically equals, or functionally

equals the Listings. Id. If the child’s impairment meets this requirement and the

duration requirement, he is disabled. Id. Otherwise, the child is not disabled. Id.

The burden lies with the claimant to prove that he meets or equals a Listing.

Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991).

      At issue in this case is Listing 112.05, which governs mental retardation in

children under the age of 18. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 112.05. The

introductory paragraph of that Listing defines mental retardation as being

characterized by “significantly subaverage general intellectual functioning with

deficits in adaptive functioning.” Id. Relevant to this appeal, the required level of

severity for this disorder is met if the child has “a valid verbal, performance, or

full scale IQ of 60 through 70 and has a physical or other mental impairment

imposing an additional and significant limitation of function.” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, 112.05D. Thus, to be entitled to benefits, Gray must prove that

her son meets both the requirements in the diagnostic description of the

introductory paragraph and the listed severity criteria in 112.05D. 20 C.F.R. Pt.

404, Subpt. P, App. 1, 112.00A.

                                           4
      Although the ALJ must consider the Listings, there is no requirement that

the ALJ mechanically recite the evidence leading to his ultimate determination.

Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986). A finding that a

claimant’s impairments are not contained in the Listings may be implied from the

ALJ’s decision. Id.

      In this case, substantial evidence supports the ALJ’s decision. Although the

ALJ did not explicitly cite Listing 112.05D, he found that Whymss did not meet

one of the Listings, and he properly cited the three-step process.

      Based on the evidence in the record, the ALJ could have found that

Whymss’ IQ score of 66 was inconsistent with other evidence of his activities and

behavior, and therefore was not conclusive. See Lowery v. Sullivan, 979 F.2d 835,

837 (11th Cir. 1992) (“a valid IQ score need not be conclusive of mental

retardation where the score is inconsistent with other evidence on the claimant’s

daily activities and behavior”). Likewise, based on the record, the ALJ could have

found that Whymss did not have deficits in adaptive functioning. The record

shows that Whymss took regular classes, was able to complete his work, and

helped others with school subjects. Further, Whymss’s grooming and hygiene

were normal, and Whymss was able to follow simple commands and engage in

social judgment and deductive reasoning. Other than Gray’s testimony, there was

                                          5
no evidence in the record to show that Whymss engaged in aggressive behavior at

school. Accordingly, substantial evidence supports a conclusion that Whymss did

not meet Listing 112.05D, and we affirm the ALJ’s decision.

      AFFIRMED.




                                       6